Citation Nr: 1542073	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to May 4, 2009, and to a rating in excess of 40 percent from May 4, 2009, for a low back disability.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from November 1963 to July 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently returned to the RO in Los Angeles, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015).


FINDING OF FACT

Prior to the promulgation of a decision in this appeal, the Veteran submitted a written statement in December 2014 withdrawing the appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.200 (2015).  A substantive appeal may be withdrawn in writing by an appellant or authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with the rating assigned for a low back disability in a March 2004 rating decision.  In May 2009, the Veteran perfected an appeal of that issue.  

In a December 2014 written statement, the Veteran stated that he wanted to cancel his appeal.  As the Veteran has withdrawn the substantive appeal, the Board does not have jurisdiction to decide the appeal.  Therefore, the appeal must be dismissed.  38 C.F.R. § 20.204 (2015).


ORDER

The appeal is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


